The ejectment case, Capital Garage Co. v. Max L. Powell, etal., (97 Vt. 204, 122 A. 423), to recover possession of the Capital Garage, was decided by this Court at the October Term, 1923, affirming the judgment in the court below in the favor of the plaintiff company to the effect that it was entitled to the possession of the demanded premises. Based on that judgment a writ of possession was issued October 13, 1923, and the same was delivered to *Page 13 
a sheriff for execution. On October 18, Powell brought to the Supreme Court a petition for a new trial in that case. In connection with the signing of the petition and at the same time, the Chief Justice of this Court signed a supersedeas, staying the execution of the writ of possession until further order of Court. This petition, being heard at the November Term of Court, was dismissed with costs on December 27, 1923, and is reported in97 Vt. 328, 123 A. 200. Thus by force of the supersedeas the Capital Garage Company was kept out of the possession of the demanded premises from October 18 to December 27, 1923. The present action is based on the supersedeas bond taken by the Chief Justice by way of security under G.L. 2304, at the time of issuing the petition, and conditioned, in case of failure to maintain the petition, etc., for the payment to the adverse party "the intervening damages and costs accruing to him (it) by reason of such petition."